Appeal by plaintiff from an order of the Supreme Court, Albany County Special Term, which changed the place of trial of the *1083action herein from County of Rensselaer to the County of Schenectady, and denied the cross motion of plaintiff to retain the place of trial in Rensselaer County. Since one of the defendants is the City of Schenectady the proper place of trial in the first instance was Schenectady County (Civ. Prae. Act, § 182-a). Whether this section must yield to the convenience of witnesses we do not need to determine on this appeal. Plaintiff has failed to advance sufficient facts to require a reversal of the discretionary order of the Special Term so far as the convenience of witnesses is concerned. Order unanimously affirmed, with $10 costs and disbursements. Present — Poster, P. J., Heffernan, Brewster, Santry and Bergan, JJ.